Fishes, J.,
dissenting:
It is admitted that the prosecutor, according to the rule3 of the common law, was an incompetent witness against the accused. The question, then, arises: How has the prosecutor been rendered competent ? The majority of the court say, by the statute. But the statute is entirely silent on the subject. The word “ prosecutor” occurring but once in it, and then so as to disqualify him as a witness.
It is the right of every person put upon his trial for the alleged commission of a criminal offense, that none but competent witnesses should be introduced against him. This is a right secured by the common law, and a statute which attempts to abridge or interfere with such right, must receive a strict con*785struction, by which is understood a construction according to its letter. But if it be entirely silent in this respect, there is nothing to construe, and the statute does not, of course, speak at all on the'subject.
The same may be said in regard to penal statutes, or statutes which create offenses. They must be strictly construed ; that is to say, they must not' be extended by implication beyond the “ legitimate import” of the words used, so as to embrace cases not clearly described by such words.
Remedial statutes may receive a liberal, or, in other words, an equitable construction, by which the letter of the act “ is sometimes restrained and sometimes enlarged, so as more effectually to meet the beneficial end in view, and prevent a failure of the remedy.” And hence, it is often said, that such a case, though not embraced by the letter, is nevertheless embraced by the equity of a particular statute. A remedial statute may, therefore, speak both by its words and by its equity. But a penal statute, having no equity, can, of course, speak only by its words, and if they are not in such statute, it does not speak at all on the subject, and hence the rule of the common law, whatever it is, remains unchanged.
My opinion, therefore, is that the witness should have been excluded.